                                                           u.j.       :crcGi;;^i
                                                              o.W. u'.i.'AH DIV.
              IN THE UNITED STATES DISTRICT COUj^t]                  i C) PH 2:06
                    THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION            , r-v
                                                              wC. DioT. Or GA.
UNITED STATES OF AMERICA


V.                                                CASE NO. CR418-031


COREY WILSON,

      Defendant.




                                 ORDER


      Before the Court is the Government's Motion in Limine.

(Doc. 65.) In the motion, the Government seeks to preclude

Defendant from improper questioning or argument concerning

the   government's          investigation,      specifically         (1)     that

police      officer    misconduct        or    corruption         occurred    and

comparing the work of the police to fictional works such as

Training Day and Street Kings; (2) that Defendant does not

know the identity of a confidential informant ("CI"); and

(3)   that     the     police       officers    used      excessive        force.

Defendant     has     not   filed    a   response.     For    the     following

reasons, the        Government's     motion    is DENIED      at this time.

The Government may renew its objections at trial.

      The     Government       seeks     to    preclude      Defendant       from

arguing     that      police    officer       misconduct     or      corruption

occurred without first making a pre-trial showing that an
